Per Curiam:

This is a petition for certiorari to review a decision of the Supreme Court of Georgia affirming denial of a motion to set aside a conviction made on the ground that into the conviction entered perjured testimony knowingly used by the prosecution. 205 Ga. 502, 54 S. E. 2d 348. Assuming that this decision denies to petitioner any relief whatever in the state courts unless the requirements of § 110-706 of the Georgia Code are satisfied, the petition for writ of certiorari is herewith denied, without prejudice to petitioner to seek in the appropriate United States District Court in Georgia whatever relief, if any, may be required by Mooney v. Holohan, 294 U. S. 103.